Title: To Thomas Jefferson from John Dickinson, 24 October 1803
From: Dickinson, John
To: Jefferson, Thomas


          
            My dear Friend, 
            Wilmington the 24th of the tenth Month 1803
          
          Accept my heartiest Thanks for thy late Message to Congress, carrying in it Communications of the highest Moment to the fortunes of our beloved Country.
          I hope, that the great outline drawn by thee with so steady a Hand, will in due Time be filled with establishments dictated by wisdom and Virtue, all contributing to the advancement of human Happiness.
          May thy Life be continued long enough to recieve the grateful Acknowledgements of Millions for the Blessings of thy administration, and to enjoy a clear Prospect of those which it promises to realize to Ages unborn.
          At a season peculiarly engaging thy Attention to these arduous Affairs,
          “in commoda publica peccem si longo sermone tandem tua tempora”
          After all I could say, the Expressions would but faintly convey the mingled sensations of public and personal Considerations, with which I am thy obliged and affectionate Friend
          
            
              John Dickinson
            
          
        